Case: 12-15595   Date Filed: 02/20/2015   Page: 1 of 57


                                                                   [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-15595
                         ________________________

             D.C. Docket Nos. 1:12-cv-20939-KMW, 11-17047-AJC



In re:

         FISHER ISLAND INVESTMENTS, INC.,
         LITTLE REST TWELVE, INC.,

                                                        Debtors.

__________________________________________________________________

JWL ENTERTAINMENT GROUP, INC., et al.,

                                                        Plaintiffs,

FISHER ISLAND LIMITED,
GROSVENOR TRADING HOUSE LIMITED,
AREAL GROUP,

                                                        Plaintiff -Appellants,

                                   versus

SOLBY+WESTBRAE PARTNERS,
19 SHC, CORP.,
AJNA BRANDS, INC.,
          Case: 12-15595   Date Filed: 02/20/2015   Page: 2 of 57


601/1700 NBC LLC,
AXAFINA, INC.,
OXANA ADLER LLM,
Petitioning Creditors,
FISHER ISLAND INVESTMENTS, INC.,
LITTLE REST TWELVE, INC.,

                                                     Defendants-Appellees.


                      ________________________

                            No. 13-15256
                      ________________________

         D.C. Docket Nos. 1:12-cv-20018-PCH, 11-bkc-17047-AJC



In re: FISHER ISLAND INVESTMENTS, INC.,
         MUTUAL BENEFITS OFFSHORE FUND, LTD.,
         LITTLE REST TWELVE, INC.,

                                                     Debtors.

__________________________________________________________________

SOLBY WESTBRAE PARTNERS, et al.,

                                                     Plaintiffs,

FISHER ISLAND INVESTMENTS, INC.,
MUTUAL BENEFITS OFFSHORE, LTD.,
LITTLE REST TWELVE, INC.,
Zeltser Group,
                                                     Movants-Appellants,

                                versus

FISHER ISLAND INVESTMENTS, INC.,

                                    2
           Case: 12-15595   Date Filed: 02/20/2015   Page: 3 of 57


MUTUAL BENEFITS OFFSHORE FUND, LTD.,
LITTLE REST TWELVE, INC.,
Redmond Group,

                                                      Respondents-Appellees.


                       ________________________

                             No. 13-15259
                       ________________________

        D.C. Docket Nos. 1:12-cv-20939-KMW, 11-bkc-17047-AJC



In Re: FISHER ISLAND INVESTMENTS, INC.,
       LITTLE REST TWELVE, INC.,

                                              Debtors.
__________________________________________________________________

JWL ENTERTAINMENT GROUP, INC., et al.,

                                                      Plaintiffs,


SOLBY+WESTBRAE PARTNERS,
19 SHC, CORP.,
AJNA BRANDS, INC.,
601/1700 NBC LLC,
AXAFINA, INC.,
Petitioning Creditors, et al.,

                                                      Plaintiffs-Appellees,

                                 versus

FISHER ISLAND INVESTMENTS, INC.,
LITTLE REST TWELVE, INC.,

                                     3
          Case: 12-15595   Date Filed: 02/20/2015   Page: 4 of 57




                                                     Defendants-Appellants.


                      ________________________

                            No. 14-11700
                      ________________________

         D.C. Docket Nos. 1:12-cv-20018-PCH, 11-bkc-17047-AJC



In re: FISHER ISLAND INVESTMENTS, INC.,
         MUTUAL BENEFITS OFFSHORE FUND, LTD.,
         LITTLE REST TWELVE, INC.,

                                                     Debtors.

__________________________________________________________________

SOLBY WESTBRAE PARTNERS, et al.,

                                                     Plaintiffs,

MUTUAL BENEFITS OFFSHORE FUND LTD.,
Zeltser Group,
                                                     Movant-Appellant,

                                versus

FISHER ISLAND INVESTMENTS, INC.,
MUTUAL BENEFITS OFFSHORE FUND, LTD.,
LITTLE REST TWELVE, INC.,
Redmond Group,

                                                     Respondents-Appellees.




                                    4
                Case: 12-15595       Date Filed: 02/20/2015       Page: 5 of 57




                               ________________________

                                     No. 14-11771
                               ________________________

            D.C. Docket Nos. 1:13-cv-22331-KMM, 11-bkc-17051-AJC



In Re: Mutual Benefits Offshore Fund, LTD.,

                                                                   Debtor.
________________________________

ZELTSER ALLEGED DEBTOR MUTUAL BENEFITS OFFSHORE FUND
LTD,

                                                                   Plaintiff-Appellant,

                                           versus

MUTUAL BENEFITS OFFSHORE FUND, LTD.,

                                                                   Defendant-Appellee.

                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                             ________________________

                                     (February 20, 2015)

Before HULL, JULIE CARNES, and WALKER,∗ Circuit Judges.

HULL, Circuit Judge:

       ∗
        Honorable John Walker, Jr., United States Circuit Judge for the Second Circuit, sitting
by designation.
                                                5
                Case: 12-15595       Date Filed: 02/20/2015       Page: 6 of 57


       These consolidated bankruptcy appeals arise out of a dispute between two

competing groups—appellee the Redmond Group and appellant the Zeltser

Group1—over ownership of, and control over, three involuntary debtors: Fisher

Island Investments, Inc. (“Fisher Island”), Little Rest Twelve, Inc. (“Little Rest”),

and Mutual Benefits Offshore Fund, Ltd. (“Mutual Benefits”) (collectively, the

“Alleged Debtors”). 2 We refer to this dispute as the “ownership issue.”

       Litigation of the ownership issue in three bankruptcy cases has yielded five

consolidated appeals of four orders: (1) the district court’s order denying the

Zeltser Group’s motion to withdraw reference of the ownership issue; (2) the

district court’s affirmance of the bankruptcy court’s summary judgment order in

favor of the Redmond Group in the Fisher Island and Little Rest cases; (3) the

district court’s order dismissing, for lack of standing, certain non-party appeals

from the bankruptcy court’s summary judgment order; and (4) the district court’s

affirmance of the bankruptcy court’s final judgment in favor of the Redmond

Group in the Mutual Benefits case.


       1
         The groups are named after the lead attorneys representing them. The representatives of
the Redmond Group include Patricia Redmond of Stearns Weaver Miller Weissler Alhadeff &
Sitterson, P.A. and Martin Russo of Gusrae Kaplan & Nusbaum, PLLC. The Zeltser Group is
represented by Emanuel Zeltser of Sternik & Zeltser and Darin DiBello of DiBello & Lopez,
P.A.
       2
         Fisher Island is a Florida corporation that manages and owns developable property on
Fisher Island, off the coast of Miami Beach in Florida. Little Rest is a New York corporation
that owned and operated Ajna Bar (formerly Buddha Bar) in New York City. Mutual Benefits is
a British Virgin Islands company formerly in the business of selling viatical insurance policies.
                                                6
              Case: 12-15595     Date Filed: 02/20/2015     Page: 7 of 57


      After careful review of the record and the parties’ briefs, and with the

benefit of oral argument, we affirm all orders on appeal.

                                I. BACKGROUND

      These bankruptcy proceedings are but a small part of global litigation that

began with the unexpected death of Arkadi (“Badri”) Patarkatsishvili in February

2008. Badri was an extremely wealthy businessman and one-time presidential

candidate from the Republic of Georgia. The resulting contest between two

factions over the ownership and control of Badri’s assets, purportedly worth

billions of dollars, has spawned litigation in the Republic of Georgia, the United

Kingdom, Liechtenstein, the British territory of Gibraltar, and both state and

federal courts in the United States. On one side of this protracted legal battle is the

Redmond Group, consisting of Badri’s immediate family and led by Badri’s

widow, Inna Gudavadze. The other side—the Zeltser Group—is led by Joseph

Kay, Badri’s distant relative and former employee.

      Though complicated by “an ever-shifting labyrinth of corporations, trusts,

partnerships, holding companies, and interested individuals,” the parties’

competing positions on the ownership issue are essentially as follows. According

to the Redmond Group, Fisher Island and Little Rest are owned by the Valmore

Trust and Mutual Benefits is owned by the Test Trust—both Gibraltar trusts that

were set up for the benefit of Badri and his family. According to the Zeltser

                                           7
             Case: 12-15595     Date Filed: 02/20/2015   Page: 8 of 57


Group, Imedinvest Partners (“Imedinvest”), a partnership formed in the Republic

of Georgia, owns Fisher Island, Little Rest, and Mutual Benefits.

      The dispute over ownership and control did not begin in the bankruptcy

court. In a lawsuit filed by the then-trustee of the Valmore Trust, the Supreme

Court of Gibraltar considered whether Badri or Kay was the beneficiary of the

Valmore Trust. In 2009, after a nearly two-year proceeding, the Gibraltar Court

concluded that the vast majority of the assets in the Valmore Trust were funded by

Badri and held for the benefit of Badri’s immediate family. After Kay abandoned

his appeal of that judgment, the Gibraltar Court declared that Kay had no interest

in the assets of the Valmore Trust, which belonged solely to Badri. The Gibraltar

Court’s decision entailed an implicit finding that the Valmore Trust was valid.

      Before the filing of the involuntary petitions in March 2011, the Zeltser

Group advanced its theory of ownership in state courts in New York and Florida.

In the New York action, attorney Emanuel Zeltser claimed, on behalf of

Imedinvest and Joseph Kay, that the Valmore Trust was a “sham” and that

Imedinvest, of which Kay was allegedly the managing partner, was the owner of

Little Rest. On July 22, 2011, the New York court issued a decision rejecting the

sham trust argument on multiple grounds, determining that Zeltser had no authority

to represent Little Rest, and substituting attorneys for the Redmond Group as

counsel for Little Rest. See Little Rest Twelve, Inc. v. Visan, No. 600676/2007

                                         8
               Case: 12-15595   Date Filed: 02/20/2015   Page: 9 of 57


(N.Y. Sup. Ct. N.Y. Cnty. July 22, 2011) (order substituting counsel). Similarly,

attorney Darin DiBello represented Kay in litigating the ownership and

representation of Fisher Island in the Florida action. See Motion to Strike

Complaint, Fisher Island Invs., Inc. v. Baker, No. 10-14866 (11th Jud. Cir. of

Miami-Dade Cnty., Fla. Mar. 15, 2010).

                 II. BANKRUPTCY COURT PROCEEDINGS

A.     Involuntary Petitions

       On March 17, 2011, a group of six individuals and entities—

Solby+Westbrae Partners; 19 SHC, Corp.; Ajna Brands, Inc.; 601/1700 NBC,

LLC; Axafina, Inc.; and Oxana Adler (collectively, the “Petitioning Creditors”)—

filed three separate involuntary Chapter 11 bankruptcy petitions in the U.S.

Bankruptcy Court for the Southern District of Florida against Fisher Island, Little

Rest, and Mutual Benefits. The involuntary petitions were filed as the parties

anticipated key rulings on the ownership issue in the New York and Florida

litigations.

       The involuntary petitions asserted claims against the Alleged Debtors for

approximately $32.4 million, $28.5 million of which was based on a promissory

note (the “Note”) purportedly executed by the Alleged Debtors and assigned to

three of the Petitioning Creditors by a non-party, Areal Plus Group. The

Petitioning Creditors, asserting that the Alleged Debtors were “affiliates,” moved

                                         9
             Case: 12-15595        Date Filed: 02/20/2015   Page: 10 of 57


the bankruptcy court to jointly administer the three cases and to appoint a trustee to

take control and possession of the Alleged Debtors’ assets.

B.    Ownership Issue

      Two sets of attorneys—representing the Zeltser Group and the Redmond

Group, respectively—entered appearances of record in the bankruptcy court, both

purporting to act on behalf of the Alleged Debtors. On March 21, 2011, four days

after the involuntary petitions were filed, the Zeltser Group, through attorney

DiBello, filed answers on behalf of the Alleged Debtors, immediately admitting to

the allegations in the involuntary petitions against the Alleged Debtors and

consenting to the relief requested by the Petitioning Creditors.

      The next day, the Redmond Group, through attorney Redmond, filed an

emergency motion to strike the Zeltser Group’s answers. The Redmond Group,

claiming to be the actual authorized representatives of the Alleged Debtors, alleged

that the involuntary petitions were improperly filed in an attempt to stay the state

court litigation in Florida and New York. To adjudicate the underlying debt, the

bankruptcy court had to decide who owned the Alleged Debtors, and thus who had

the authority to retain counsel.

      In response to the motion to strike, the Zeltser Group asked the bankruptcy

court to deny the relief sought therein until resolving the question of who had the

authority to act on behalf of the Alleged Debtors. Notably, the Zeltser Group

                                            10
              Case: 12-15595    Date Filed: 02/20/2015   Page: 11 of 57


stated in its response that “the issues of proper ownership and control over the

Alleged Debtor[s] should be litigated in due course before this Court.”

      Faced with these contradictory claims, the bankruptcy court held a hearing

on March 25, 2011. The bankruptcy court noted that it was highly unusual that the

Alleged Debtors, as represented by the Zeltser Group, immediately consented to

the involuntary petitions. As to the ownership issue, attorney Zeltser contended

that Imedinvest, a “loose investment partnership” owned all three of the Alleged

Debtors. According to Zeltser, Badri had been a partner of Imedinvest, and it was

on behalf of Imedinvest and other entities that the Note debt had been incurred.

      Counsel for the Redmond Group denied that Imedinvest had any ownership

interest in the Alleged Debtors. Instead, the Redmond Group asserted that the

Valmore Trust ultimately owned Fisher Island and Little Rest through its trustee,

Miselva Establissement (“Miselva”). The Redmond Group also asserted that

Mutual Benefits was comprised of several investors, the largest of which was

Kayley Investments, N.V. (“Kayley”). In turn, Kayley was legally owned by the

Test Trust.

      During the hearing, the Zeltser Group specifically requested that the

bankruptcy court decide the ownership issue. Attorney Zeltser claimed that the

New York and Florida state courts could not determine ownership, and informed

the bankruptcy court that it, as the “ultimate Court of equity,” was the “only court”

                                         11
               Case: 12-15595       Date Filed: 02/20/2015        Page: 12 of 57


that could resolve the issue. Furthermore, the bankruptcy court’s decision on the

issue, presumably after a short “ownership hearing,” would be “dispositive.”

       The Redmond Group later filed answers and motions to dismiss on behalf of

the Alleged Debtors, denying the allegations in the involuntary petitions, raising

affirmative defenses, and seeking dismissal of the petitions as filed in bad faith.

Thus, whether the petitions were contested depended on a threshold determination

of which group was authorized to represent the Alleged Debtors in the

proceedings.

C.     Discovery and Examiner’s Report

       On March 31, 2011, the bankruptcy court granted in part the Petitioning

Creditors’ motion to jointly administer the three cases. Although the bankruptcy

court doubted how the “three widely disparate business operations” were affiliates,

it granted the motion “for the sole purpose of conducting one trial regarding the

validity of the . . . Note, the assignment of the Note and determination of who are

the legitimate representatives and attorneys for the three alleged involuntary

debtors.” The bankruptcy court also appointed a Chapter 11 Examiner to

investigate the ownership issue, among other things.3



       3
         The bankruptcy court remarked that the involuntary petitions raised a smell, pointing to
irregularities such as the timing of the involuntary petitions in relation to the state court
litigation, the timing of the answers consenting to the relief sought in the petitions, the
questionable authenticity of the Note, and the highly unusual situation of two groups vying to
represent alleged debtors.
                                                12
              Case: 12-15595    Date Filed: 02/20/2015    Page: 13 of 57


      At the bankruptcy court’s direction, the parties conferred regarding

discovery and pre-trial procedures and agreed to a case management order. On

June 7, 2011, the bankruptcy court issued the agreed “Case Management and

Schedule Order in Contested Matter Setting Filing and Disclosure Requirements

for Pre-Trial and Trial” (the “Schedule Order”) (emphasis added). Notably, the

Schedule Order provided for extensive discovery, including mandatory disclosures

of witnesses and documents, interrogatories, requests for admission, document

requests, depositions, and expert reports. The Schedule Order directed the parties

to submit findings of fact rather than jury instructions, and noted that the

bankruptcy court would set a trial date for “this contested matter” at the pre-trial

conference.

      On November 18, 2011, the Examiner issued a 96-page report addressing the

ownership of the Alleged Debtors and the claims of the Petitioning Creditors. The

Examiner found that the Valmore Trust was the ultimate owner of both Fisher

Island and Little Rest. As to Mutual Benefits, the Examiner found that Kayley was

ultimately owned by the Test Trust. Accordingly, the attorneys for the Redmond

Group (not the Zeltser Group) were authorized to represent the Alleged Debtors.

      The Examiner explained that the ownership dispute with respect to Mutual

Benefits was different from Fisher Island and Little Rest in that Mutual Benefits

was never held within the Valmore Trust. The Examiner’s review indicated that

                                          13
              Case: 12-15595    Date Filed: 02/20/2015   Page: 14 of 57


W. Shaun Davis, through his management company, Triangle International

Management Limited (“Triangle”), owned 100% of Mutual Benefits’ voting

shares. All of Mutual Benefits’ other shareholders, including Kayley, held non-

voting shares. Mutual Benefits was therefore controlled by its voting shareholder,

Triangle.

      The Examiner generally found the Zeltser Group’s story with respect to

ownership to be inconsistent and irreconcilable with, or unsupported by, the

record. For instance, the Zeltser Group provided little extrinsic evidence to prove

the existence of Imedinvest. In fact, Joseph Kay and his sister testified in

connection with the Gibraltar proceeding in 2009 that they were unfamiliar with

Imedinvest. The Examiner also determined that the Zeltser Group had submitted

certain documentation in “an intentional effort to mislead or misrepresent material

facts to a court.”

      After several months of extensive discovery in accordance with the Schedule

Order (as well as extensions), which produced more than 200,000 pages of

documents, the record was closed on November 30, 2011.

D.    Summary Judgment in Fisher Island and Little Rest Cases

      1.     Motion for Partial Summary Judgment

      Notwithstanding the Examiner’s unfavorable report, on November 21, 2011,

the Zeltser Group moved for partial summary judgment on the ownership issue in

                                          14
               Case: 12-15595        Date Filed: 02/20/2015       Page: 15 of 57


the Fisher Island and Little Rest cases.4 The Zeltser Group sought a determination

that: (1) the Valmore Trust was invalid; (2) neither Gibraltar law nor United

Kingdom law applied to the proceedings; and (3) JWL Entertainment Group, Inc.

(“JWL”), a Delaware corporation, was the equitable owner of Fisher Island and

Little Rest.

       The Zeltser Group’s ownership theory was twofold. First, the Valmore

Trust 5 was a “sham” and invalid because Kay, and not Badri, was the settlor and

beneficiary. Alternatively, Fisher Island Limited (“Fisher Limited”) and

Grosvenor Trading Holding Limited (“Grosvenor”), which the Zeltser Group

acknowledged were the respective parent companies of Fisher Island and Little

Rest, were transferred from trustee Miselva to JWL. JWL was then transferred out

of the Valmore Trust to Imedinvest. The Zeltser Group argued that, pursuant to

these transactions, JWL held equitable ownership of Fisher Island and Little Rest.

Paradoxically, the Zeltser Group maintained that the bankruptcy court lacked

jurisdiction to resolve any issue regarding the JWL transactions.

       In opposition to the partial summary judgment motion, the Redmond Group

argued that the Gibraltar Court’s judgment precluded the bankruptcy court from

       4
        As discussed below, see infra Part III.A, the Zeltser Group also moved to withdraw
reference of the bankruptcy proceedings to the district court for adjudication of the ownership
issue.
       5
        In the motion, the Zeltser Group acknowledged the Redmond Group’s assertion that SP
Trustees Gmbh (“SP Trustees”) was the successor to Miselva, the then-trustee of the Valmore
Trust.
                                                15
               Case: 12-15595    Date Filed: 02/20/2015   Page: 16 of 57


determining the validity of the Valmore Trust. The Gibraltar Court’s factual

findings, including its implicit finding that the Valmore Trust was valid, were

entitled to comity, and a New York state court specifically declined to find that the

Valmore Trust was a sham. Furthermore, the JWL transaction was abandoned.

Even assuming the transaction was completed, Miselva was still the legal and

beneficial owner of Fisher Limited and Grosvenor, as indicated in an unrebutted

expert opinion submitted by the Redmond Group. The Zeltser Group did not file a

reply.

         2.    Motion for Clarification/Reconsideration

         On November 30, 2011, the Zeltser Group filed a motion for clarification

and/or reconsideration of the June 7, 2011 Schedule Order. The Zeltser Group

argued, for the first time in the proceedings, that the bankruptcy court could not

adjudicate the ownership issue (1) without joinder of all indispensable parties, and

(2) without violating due process because the ownership issue was raised as a

contested matter in the Redmond Group’s motion to strike rather than as an

adversary proceeding. The motion listed a string of individuals and entities that

were allegedly involved in the ownership chain and therefore “indispensable,”

including the Valmore Trust, Miselva, JWL, Fisher Limited, Grosvenor, Badri’s

widow, and Imedinvest.




                                          16
             Case: 12-15595    Date Filed: 02/20/2015   Page: 17 of 57


       The bankruptcy court denied the motion for clarification/reconsideration,

finding that any objection should have been raised contemporaneously with entry

of the agreed-upon Schedule Order, not several months after-the-fact.

       3.    Denial of Partial Summary Judgment

       On December 29, 2011, the bankruptcy court denied the Zeltser Group’s

motion for partial summary judgment. In the “Procedural History” section of the

order, the bankruptcy court discussed the appointment of the Examiner and the

production of the Examiner’s report. The bankruptcy court then set forth the

material facts concerning the formation and operation of the Valmore Trust, as

well as the Gibraltar and New York litigations. The “Material Facts” section made

no mention of the Examiner or his report. Based on these material facts, the

bankruptcy court rejected the argument that the Valmore Trust was a sham and

declined to reverse any findings made by the Gibraltar Court. Furthermore, the

bankruptcy court determined that the JWL transaction was abandoned and that

pursuant to the unrebutted expert opinion submitted by the Redmond Group,

neither legal nor beneficial ownership of Fisher Limited or Grosvenor passed to

JWL.

       The bankruptcy court stated that, pursuant to Federal Rule of Bankruptcy

Procedure 7056(f), it was “inclined to determine as a matter of law” that Miselva

(then trustee of the Valmore Trust) owned Fisher Limited and Grosvenor. The

                                         17
             Case: 12-15595    Date Filed: 02/20/2015   Page: 18 of 57


parties did not dispute that Fisher Limited owned Fisher Island and Grosvenor

owned Little Rest. Thus, the bankruptcy court was in effect notifying the parties

that it intended to rule that the Valmore Trust owned Alleged Debtors Fisher Island

and Little Rest. Nevertheless, the bankruptcy court gave the Zeltser Group an

additional 21 days to file a legal memorandum, “based on the existing record,” to

persuade the court not to enter summary judgment as indicated.

      Despite this invitation by the bankruptcy court, the Zeltser Group declined to

file any additional memorandum addressing the ownership issue. Instead, the

Zeltser Group objected to the “confines imposed” with respect to the permitted

memorandum and advised the bankruptcy court that it would “rely on the existing

record.” The Zeltser Group did not explain what additional discovery it believed

was necessary or what it would prove if given the opportunity to expand the

record.

      During a hearing on January 5, 2012, the bankruptcy court granted the

Redmond Group’s oral motion to prepare a proposed memorandum opinion

regarding the entry of summary judgment and instructed both the Redmond Group

and the Zeltser Group to do so within five days. The Petitioning Creditors (joined

by the Zeltser Group) moved for reconsideration of this ruling, arguing that the

Redmond Group intended to include in its proposed opinion new findings and




                                         18
             Case: 12-15595     Date Filed: 02/20/2015   Page: 19 of 57


conclusions not present in the bankruptcy court’s December 29, 2011 denial of

partial summary judgment.

      On January 10, 2012, the bankruptcy court denied the Petitioning Creditors’

motion for reconsideration as without merit. The bankruptcy court stated that it

had no intention of entering an order that supplemented the record. Summary

judgment would not be entered on allegedly “new or different” grounds but “rather

on the very same undisputed facts and legal grounds” on which the bankruptcy

court denied the Zeltser Group’s motion for partial summary judgment.

      4.     Bankruptcy Court’s Summary Judgment Order

      On January 20, 2012, the bankruptcy court, sua sponte, entered an order

granting summary judgment in favor of the Redmond Group in the Fisher Island

and Little Rest cases, as the court had indicated it was inclined to do. The

bankruptcy court noted that, despite being given the opportunity to do so, the

Zeltser Group chose not to raise any issues of disputed fact or otherwise point to

specific record evidence potentially raising a disputed factual issue. The

bankruptcy court also noted that SP Trustees had replaced Miselva as trustee of the

Valmore Trust.

      After reviewing the record and drawing all reasonable inferences in favor of

the Zeltser Group, the bankruptcy court found, as a matter of law, that Fisher

Limited, Grosvenor, and their respective subsidiaries (including Fisher Island and

                                         19
               Case: 12-15595       Date Filed: 02/20/2015      Page: 20 of 57


Little Rest) were assets of the Valmore Trust. Final summary judgment was

entered as follows: the Valmore Trust, through its trustee (currently SP Trustees)

owned (1) 100% of Fisher Limited, which (through an intermediary) owned 100%

of Fisher Island, and (2) 100% of Grosvenor, which owned 85% of Little Rest,

with the remaining 15% of Little Rest owned by an individual not directly involved

in the ownership dispute.

       Three groups appealed the bankruptcy court’s January 20, 2012 summary

judgment order to the district court: (1) the Zeltser Group (still purporting to

represent Fisher Island and Little Rest), (2) the Petitioning Creditors, and (3) five

non-party entities affiliated with the Zeltser Group, including Fisher Limited,

Grosvenor, and Areal Group (“Areal”) 6 (collectively, the “non-party appellants”).

These appeals were consolidated by U.S. District Court Judge Kathleen Williams.

E.     Trial in Mutual Benefits Case

       1.     Denial of Summary Judgment

       On February 13, 2012, the Redmond Group moved for summary judgment

on the ownership issue in the Mutual Benefits case. The Redmond Group sought a

determination that Mutual Benefits was owned by 24 investors, and that the Test

Trust was the ultimate owner of Kayley, the largest investor of Mutual Benefits.

The Zeltser Group responded, inter alia, that the bankruptcy court lacked authority

       6
        Areal is apparently a wholly owned subsidiary of Areal Plus Group, the assignor of the
Note, as well as a creditor and former partner of Imedinvest.
                                              20
               Case: 12-15595       Date Filed: 02/20/2015       Page: 21 of 57


to make a final determination as to ownership, and could not make any such

determination without joinder of all the alleged owners of Mutual Benefits (i.e., the

investors).

       On August 28, 2012, the bankruptcy court denied the Redmond Group’s

motion, finding that genuine issues of material fact raised by the Zeltser Group’s

response precluded summary judgment. The bankruptcy court subsequently set the

matter for a two-day bench trial, to begin on April 11, 2013—over two years after

the case was filed.

       2.      Pre-Trial and Motion for Continuance

       In October 2012, the parties filed their lists of intended witnesses and

exhibits. The Zeltser Group named 36 witnesses it intended to call at trial as part

of its case-in-chief, including Galina Orlowskaya, Natasha Bransburg, and

Petitioning Creditor Oxana Adler, 7 and identified hundreds of exhibits. The

bankruptcy court ordered the parties to submit sworn declarations of their intended

witnesses’ direct testimony at least 10 days before trial. In response, the Redmond

Group filed the declaration of W. Shaun Davis, the president and sole director of

Mutual Benefits. The Zeltser Group filed the declaration of Oxana Adler.



       7
        Adler, who is apparently an attorney licensed in Russia, told the Examiner that she has
represented Imedinvest and its affiliates (including Badri and the Alleged Debtors) for more than
14 years. The claims she asserted in the involuntary petitions arose out of legal services
allegedly provided to the Alleged Debtors.
                                               21
               Case: 12-15595        Date Filed: 02/20/2015       Page: 22 of 57


       On April 1, 2013, the Zeltser Group filed a motion for an extension of time

to file the direct testimony declarations of Orlowskaya and Bransburg and for a 60-

day continuance of the trial. According to the Zeltser Group, Orlowskaya and

Bransburg did not want to give their testimony at that time because they were

concerned for their personal safety in light of the March 23, 2013 death of Russian

businessman Boris Berezovsky. The motion did not specify any connection

between the witnesses and Berezovsky, or otherwise explain the relevance of his

death to the Mutual Benefits bankruptcy proceeding. 8 The bankruptcy court

denied the motion for continuance.

       3.      Trial

       Trial began as scheduled on April 11, 2013. The Redmond Group called

Davis to testify in person and through his previously filed declaration. Davis

testified as follows. He was the owner of Meridian Asset Management Ltd., which

owned 99% of Triangle, which in turn owned all of the voting shares in Mutual

Benefits. Davis was appointed as the president and sole director of Mutual

Benefits in 2002 and continues to serve in that capacity. Kayley and 22 other




       8
         The Zeltser Group later submitted sworn declarations by Orlowskaya, Bransburg, and
Adler, which stated that they had received threats of bodily harm from individuals associated
with the Redmond Group. Adler vaguely declared that she believed Berezovsky’s death to be
“intrinsically connected to his claims to assets [at issue] in the proceedings.” According to the
Zeltser Group’s appellate briefs in this Court, Berezovsky is associated with Badri’s widow,
Gudavadze.
                                                22
                Case: 12-15595   Date Filed: 02/20/2015   Page: 23 of 57


investors held non-voting shares in Mutual Benefits, which only entitled them to an

economic interest in the profits and did not confer any voting power.

      Davis testified that he retained the Redmond Group attorneys in the

bankruptcy case and that the Zeltser Group attorneys were not authorized to

represent Mutual Benefits. Davis’s testimony was corroborated by various

exhibits, many of which were admitted into evidence without objection.

      Attorney Zeltser then cross-examined Davis for four hours. Zeltser

attempted to establish that Mutual Benefits defrauded its investors and that Davis

was merely a “nominee” without any decision making power. Davis denied both

propositions.

      At the close of the Redmond Group’s case-in-chief, the Zeltser Group orally

moved for judgment on partial findings under Federal Rule of Civil Procedure

52(c) and for involuntary dismissal under Federal Rule of Civil Procedure 41(b).

The Zeltser Group argued that the Redmond Group failed to meet its burden of

establishing who owned Mutual Benefits based on Davis’s testimony—the sole

evidence presented by the Redmond Group. The bankruptcy court found that the

Redmond Group had presented a prima facie case and denied both motions. In

doing so, the bankruptcy court reasoned that “a motion on Rule 52(c) or Rule 41 is

in some way similar to a summary judgment motion; that is, it is not a time for




                                          23
              Case: 12-15595     Date Filed: 02/20/2015    Page: 24 of 57


making credibility choices. It is a time to determine whether there is evidence, if

accepted, that . . . can constitute a prima facie case.”

      The Zeltser Group also renewed its motion for a continuance of the trial,

citing the unavailability of Orlowskaya, Bransburg, and Adler. The bankruptcy

court ruled that Orlowskaya and Bransburg would be allowed to testify at a

continued trial date on April 27, 2013, if they were produced for depositions by

April 18, 2013. However, the bankruptcy court refused to extend this limited

continuance to Adler. The bankruptcy court stated that Adler’s extensive

involvement in the case was a matter of public record and declined to give Adler

“any further consideration” if “she chose not to be here today.”

      The bankruptcy court ordered the Zeltser Group to proceed with its case-in-

chief. Despite having submitted exhaustive lists of witnesses and exhibits, the

Zeltser Group did not call any witnesses or offer any exhibits at trial. Instead,

attorney DiBello informed the bankruptcy court that the Zeltser Group had nothing

to present except for the testimony of Orlowskaya, Bransburg, and Adler. Because

Orlowskaya and Bransburg did not appear for deposition by April 18, 2013, they

were barred from testifying at all. The trial record was closed without any

evidence proffered by the Zeltser Group.




                                           24
              Case: 12-15595    Date Filed: 02/20/2015      Page: 25 of 57


       4.     Bankruptcy Court’s Final Judgment

       On April 25, 2013, the bankruptcy court entered its findings of fact and

conclusions of law in favor of the Redmond Group. The court found the Redmond

Group’s testimonial and documentary evidence to be credible and persuasive,

whereas the Zeltser Group failed to submit any evidence to support an alternative

theory of ownership.

       The bankruptcy court found that Triangle owned the controlling “Managers

Shares” of Mutual Benefits. As the controlling shareholder, Triangle appointed

Davis as president and sole director of Mutual Benefits. Davis had the exclusive

authority to retain counsel to represent Mutual Benefits, and, pursuant to that

authority, Davis retained the Redmond Group’s attorneys in the involuntary

bankruptcy proceeding. Accordingly, the bankruptcy court granted the Redmond

Group’s motion to strike the Zeltser Group’s answer and set the Redmond Group’s

motion to dismiss the involuntary petition for a hearing.

       Pursuant to its findings of fact and conclusions of law, the bankruptcy court

entered a separate final judgment in favor of the Redmond Group. The final

judgment determined that the Zeltser Group was not authorized to represent

Mutual Benefits in the bankruptcy proceeding. The Zeltser Group (still purporting

to represent Mutual Benefits) timely appealed the April 25, 2013 final judgment to

the district court.

                                         25
             Case: 12-15595     Date Filed: 02/20/2015   Page: 26 of 57


      On appeal, the district court granted the Redmond Group’s motion for leave

to supplement the record, which attached deposition testimony from Bransburg in

which she admitted that she did not know anything about Mutual Benefits and that

she never had any relevant testimony to give at trial.

                   III. DISTRICT COURT PROCEEDINGS

A.    District Court’s Denial of Motion to Withdraw Reference of Ownership
      Issue

      On November 30, 2011, the Zeltser Group moved to withdraw reference of

the ownership issue, pursuant to 28 U.S.C. § 157(d), in each bankruptcy case.

Remarkably, the motion to withdraw reference was filed on the same day as the

Zeltser Group’s motion for clarification and/or reconsideration of the bankruptcy

court’s Schedule Order, within two weeks of the unfavorable Examiner’s report

and the Zeltser Group’s partial summary judgment motion filed in the Fisher Island

and Little Rest cases, and five months after the Supreme Court’s June 23, 2011

decision in Stern v. Marshall, 564 U.S. __, 131 S. Ct. 2594 (2011).

      Notwithstanding its earlier conduct and express representations before the

bankruptcy court, the Zeltser Group now objected to the bankruptcy court’s

adjudication of ownership. According to the Zeltser Group, the bankruptcy court

lacked authority to enter a final determination on the ownership issue under Stern.

The Zeltser Group pointed to the distinction between core bankruptcy proceedings,

which either “arise under” title 11 (the Bankruptcy Code) or “arise in” a case under
                                         26
              Case: 12-15595    Date Filed: 02/20/2015    Page: 27 of 57


title 11, and non-core proceedings to support its jurisdictional argument. Because

the district court has the exclusive authority to decide the ownership issue, the

Zeltser Group requested that the reference to the bankruptcy court be withdrawn to

the extent the bankruptcy court was going to rule on the issue as a contested

matter.

      The district court held two hearings on the Zeltser Group’s motion to

withdraw reference. During the first hearing, the Zeltser Group denied that the

ownership issue was a core matter. During the second hearing, however, the

Zeltser Group acknowledged that the ownership issue was “core” and that it had

originally consented to a trial in the bankruptcy court before the Stern decision.

Nonetheless, the Zeltser Group argued that it was entitled to a trial in an Article III

court as a result of Stern.

      On January 31, 2012, U.S. District Court Judge Paul Huck issued a

consolidated order denying the Zeltser Group’s motion to withdraw reference,

which he characterized as a “belated change of heart.” District Court Judge Huck

found that the ownership issue fell within the bankruptcy court’s core jurisdiction

as a proceeding “arising under title 11, or arising in a case under title 11,” and the

Stern decision had no impact on the bankruptcy court’s authority. Unlike the state

law counterclaim at issue in Stern, the ownership issue was “deeply embedded” in

the case. The bankruptcy court was “necessarily required to determine who the

                                          27
               Case: 12-15595       Date Filed: 02/20/2015       Page: 28 of 57


real owners of the Alleged Debtors actually [were] in order to rule on the creditors’

claims.” Even assuming the relevance of Stern, the Zeltser Group “explicitly,

unquestioningly, and expressly consented to a non-jury trial” in the bankruptcy

court on the ownership issue and clearly waived any right it may have had to a trial

before an Article III judge.

B.     District Court’s Affirmance of Summary Judgment in Fisher Island and
       Little Rest Cases

       On October 16, 2013, District Court Judge Williams affirmed the

bankruptcy court’s January 20, 2012 summary judgment order in favor of the

Redmond Group. As an initial matter, District Court Judge Williams concluded

that the Zeltser Group waived many of the issues on appeal by failing to raise them

in response to the bankruptcy court’s invitation to submit legal briefing on its

intended summary judgment order. 9

       First, District Court Judge Williams rejected the Zeltser Group’s argument

that it lacked sufficient notice of the summary judgment order. She concluded that

the bankruptcy court’s December 29, 2011 denial of the Zeltser Group’s partial

summary judgment motion gave the Zeltser Group more than adequate notice of

the bankruptcy court’s intention to enter summary judgment on the ownership of


       9
        District Court Judge Williams stated that the Zeltser Group’s “refusal to raise these
arguments in the time and manner ordered by the Bankruptcy Court did, in fact, constitute a
waiver, which cannot be avoided by [the Zeltser Group] asserting that they do not want it to be a
waiver.”
                                               28
               Case: 12-15595     Date Filed: 02/20/2015    Page: 29 of 57


Fisher Island and Little Rest, as well as 21 days to submit further briefing on the

issue.

         Second, the district court concluded there were no procedural defects in the

entry of summary judgment because the parties had a full and fair opportunity to

develop the (ample) record, and the Zeltser Group never indicated that further

discovery was needed. Third, the district court concluded that even assuming

arguendo that the Zeltser Group did not waive the issue, the bankruptcy court did

not improperly rely on the Examiner’s report, which was not mentioned anywhere

in the summary judgment order. Fourth, the district court found that the Zeltser

Group waived its argument concerning joinder. In any event, the district court

concluded, the bankruptcy court did not err in deciding the threshold ownership

issue in the absence of asserted “indispensable” parties.

         Fifth, the district court concluded, again assuming that the Zeltser Group did

not waive the issue, that the bankruptcy court did not err in allowing the ownership

issue to proceed as a contested matter rather than as an adversary proceeding.

Even if the bankruptcy court erred, the district court reasoned, the Zeltser Group

invited the error by encouraging the bankruptcy court to determine the ownership

issue and litigating the issue as a contested matter for months before finally

objecting. Sixth, the district court held that because there were no genuine disputes

of material fact as to whether the Valmore Trust owned Fisher Island and Little

                                           29
               Case: 12-15595     Date Filed: 02/20/2015   Page: 30 of 57


Rest, the bankruptcy court properly granted summary judgment based on the

record.

         The Zeltser Group, purportedly on behalf of Fisher Island and Little Rest,

timely appealed District Court Judge Williams’s October 16, 2013 order to this

Court.

C.       District Court’s Dismissal of Appeals by Non-Party Appellants

         The Redmond Group moved to dismiss the Petitioning Creditors’ and the

non-party appellants’ appeals for lack of standing to challenge the bankruptcy

court’s January 20, 2012 summary judgment order.

         Relevant to these appeals, non-party appellants Fisher Limited and

Grosvenor responded that they were aggrieved by the bankruptcy court’s summary

judgment order, which “awarded” their ownership interests to SP Trustees and

“eviscerated” their property rights. The four exhibits attached to their response

consisted entirely of pleadings from the New York state case involving the

ownership of Little Rest.

         Non-party appellant Areal, represented by the same attorney who filed the

involuntary petitions on behalf of the Petitioning Creditors, also filed a

memorandum and exhibit in response. To show the existence of a pecuniary

interest sufficient to confer standing, Areal relied solely on a March 24, 2004

pledge agreement in which it purportedly invested $12 million in Little Rest. The

                                           30
                Case: 12-15595   Date Filed: 02/20/2015   Page: 31 of 57


pledge agreement referred to other documents that were not submitted by Areal in

its response.

      The Redmond Group filed a reply brief on June 11, 2012, challenging the

authenticity and legitimacy of Areal’s sole exhibit. The Redmond Group

submitted reports by two forensic handwriting experts who opined that the

signatures on the pledge agreement were not “independent creations” but rather

were transferred from another source. The Redmond Group also submitted a

sworn declaration from Little Rest’s financial controller, who stated that he had

never seen the agreement before and that it was not kept in the course of ordinary

business. Areal did not seek leave to file a sur-reply brief or request an evidentiary

hearing.

      On October 23, 2012, District Court Judge Williams granted the Redmond

Group’s motions to dismiss and dismissed all appellants of the bankruptcy court’s

January 20, 2012 summary judgment order except for the Zeltser Group.

      District Court Judge Williams found that Areal failed to satisfy the two

prerequisites for standing to appeal. First, Areal was not aggrieved by the

summary judgment order under the “person aggrieved” doctrine applicable to

bankruptcy appeals. Areal did not submit any affidavits or declarations

authenticating the pledge agreement, which was neither witnessed nor notarized

and did not appear to be a standard legal document. The district court noted that

                                          31
             Case: 12-15595     Date Filed: 02/20/2015   Page: 32 of 57


the pledge agreement bore an upside down corporate seal, which also indicated

digital manipulation. Furthermore, the agreement provided only that Areal

“contemplates” investing $12 million in Little Rest—Areal did not offer any

evidence that the funds were actually transferred. On the other hand, the Redmond

Group submitted two forensic reports and a sworn declaration to rebut the

authenticity of the pledge agreement. Accordingly, the district court concluded

that the only document on which Areal relied had not been sufficiently

authenticated.

      Second, the district court concluded that although Areal was given proper

notice of the bankruptcy proceedings, it failed to appear and object to the entry of

summary judgment in the bankruptcy court. Similarly, the district court held that

Fisher Limited and Grosvenor lacked standing because they failed to appear and

object to the entry of summary judgment in the bankruptcy court, despite their

attorneys having actual notice of the bankruptcy proceedings from the outset.

      District Court Judge Williams rejected the non-party appellants’ argument

that their failure to attend or object should be excused because they did not receive

“proper” notice of the bankruptcy proceedings due to the Redmond Group’s failure

to initiate the requisite adversary proceeding. District Court Judge Williams found

that this argument was not properly preserved, and that the Redmond Group was

not required to file an adversary proceeding to raise the ownership issue instead of

                                         32
             Case: 12-15595      Date Filed: 02/20/2015    Page: 33 of 57


the Redmond Group’s motion to strike the Zeltser Group’s answers to the

involuntary petitions. Even assuming there was such a requirement, the district

court concluded that the Redmond Group’s failure to do so would not excuse the

non-party appellants’ decision to deliberately wait to appear and object until after

entry of the bankruptcy court’s adverse summary judgment order. To conclude

otherwise “would not only encourage litigation by ambush, but it would reward

conduct that . . . is, at best, an attempt to game the system and, at worst, a

coordinated effort to perpetrate a fraud on this Court.”

      At this point, in the district court, the only remaining parties were the Zeltser

Group, as appellant, and the Redmond Group, as appellee, of the bankruptcy

court’s January 20, 2012 order on the ownership of Fisher Island and Little Rest.

The non-party appellants timely appealed District Court Judge Williams’s October

23, 2012 dismissal of their bankruptcy appeals to this Court.

D.    District Court’s Affirmance of Final Judgment in Mutual Benefits Case

      On March 19, 2014, U.S. District Court Judge K. Michael Moore affirmed

the bankruptcy court’s April 25, 2013 judgment in favor of the Redmond Group.

      The district court reached the following conclusions. First, the bankruptcy

court had jurisdiction and authority to enter final judgment on the ownership issue.

District Court Judge Moore agreed with District Court Judge Huck’s finding that

the ownership issue, which had to be resolved before the bankruptcy court could

                                           33
             Case: 12-15595      Date Filed: 02/20/2015   Page: 34 of 57


adjudicate the underlying debt, clearly “arises under” or “arises in” a case under

Chapter 11. Second, the bankruptcy court had all necessary parties before it to

enter final judgment on the ownership issue as to the named Alleged Debtors.

Even if mandatory joinder applied in contested matters, the Zeltser Group failed to

meet its burden that the non-parties were both necessary and indispensable.

      Third, the bankruptcy court did not err in allowing the ownership issue to

proceed as a contested matter raised in the Redmond Group’s motion to strike the

Zeltser Group’s answers to the involuntary petitions, rather than proceeding as a

separate adversary proceeding. Fourth, the bankruptcy court did not abuse its

discretion in denying the Zeltser Group’s motion for a continuance. The Zeltser

Group did not act diligently in preparing for trial, and there was no reason to

believe that granting the continuance would have remedied the asserted reason for

the witnesses’ unavailability.

      Fifth, the bankruptcy court’s final judgment was not clearly erroneous. The

evidence at trial established that Triangle owned all of Mutual Benefits’ voting

shares, and that Davis, as the president and sole director of both Triangle and

Mutual Benefits, retained the Redmond Group’s attorneys to represent Mutual

Benefits. Sixth, the bankruptcy court did not err in denying the Zeltser Group’s

Rule 52(c) motion for judgment on partial findings and Rule 41(b) motion for

involuntary dismissal.

                                          34
             Case: 12-15595     Date Filed: 02/20/2015   Page: 35 of 57


      The Zeltser Group, purportedly on behalf of Mutual Benefits, timely

appealed District Court Judge Moore’s March 19, 2014 order to this Court.

E.    Eleventh Circuit Appeals

      As detailed above, these bankruptcy proceedings culminated in separate

appeals in this Court. On June 24, 2014, this Court consolidated, sua sponte, the

appeals for purposes of disposition before a single oral argument panel after

completion of briefing.

                          IV. STANDARD OF REVIEW

      “In a bankruptcy case, this Court sits as a second court of review and thus

examines independently the factual and legal determinations of the bankruptcy

court and employs the same standards of review as the district court.” Brown v.

Gore (In re Brown), 742 F.3d 1309, 1315 (11th Cir. 2014) (quotation marks

omitted). Where the district court affirms the bankruptcy court’s order, we review

the bankruptcy court’s decision. Id. We review the bankruptcy court’s factual

findings for clear error and its legal conclusions de novo. Id.

      The district court’s legal determinations are also reviewed de novo. See

Dionne v. Simmons (In re Simmons), 200 F.3d 738, 741 (11th Cir. 2000).




                                          35
             Case: 12-15595     Date Filed: 02/20/2015   Page: 36 of 57


                 V. BANKRUPTCY COURT’S AUTHORITY

A.    Arguments on Appeal

      The Zeltser Group argues that the district court erred in denying its motion

to withdraw reference of the Alleged Debtors’ Fisher Island and Little Rest cases

because the bankruptcy court lacked constitutional authority under Stern to enter

final judgment on the ownership issue, which is who owned the Alleged Debtors

and who was entitled to represent them. The Zeltser Group contends that an

objection to a bankruptcy court’s constitutional authority under Stern’s

interpretation of 28 U.S.C. § 157 cannot be waived, and that its voluntary pre-Stern

participation in pretrial proceedings did not constitute either express or implied

consent to a non-jury trial before the bankruptcy court. Furthermore, the Zeltser

Group contends that the district court erred in concluding that the bankruptcy court

was necessarily required to resolve the ownership issue to rule on the merits of the

creditors’ claims.

      As to Mutual Benefits specifically, the Zeltser Group argues that Stern

deprived the bankruptcy court of the constitutional authority to enter a final

judgment on the non-core issue of Mutual Benefits’ ownership, as opposed to a

factual finding made to determine the interlocutory issue of who was authorized to

retain counsel for Mutual Benefits.




                                          36
             Case: 12-15595     Date Filed: 02/20/2015    Page: 37 of 57


B.    Bankruptcy Court’s Statutory Authority under § 157

      Section 157 of the Judicial Code divides all matters that may be referred to

the bankruptcy court into two categories: (1) core proceedings (those that “aris[e]

under title 11” or “aris[e] in a case under title 11”) and (2) non-core proceedings

(those that are not core but are “otherwise related to a case under title 11”). 28

U.S.C. § 157(b)(1) , (3). Section 157(b)(2) sets forth a non-exhaustive list of

sixteen types of core proceedings, including, in relevant part, “matters concerning

the administration of the estate” and “other proceedings affecting . . . the

adjustment of the debtor-creditor . . . relationship.” Id. § 157(b)(2)(A), (O).

      The manner in which a bankruptcy court may act depends on the type of

proceeding. In all core proceedings, bankruptcy courts have the authority to hear

and enter final judgments. Id. § 157(b)(1). In non-core proceedings, a bankruptcy

court may only submit proposed findings of fact and conclusions of law to the

district court, which then may enter final judgment after de novo review. Id.

§ 157(c)(1). However, even in non-core proceedings, the parties may consent to

entry of final judgment by the bankruptcy court. Id. § 157(c)(2).

C.    Stern v. Marshall

      On June 23, 2011, the Supreme Court issued its decision in Stern v.

Marshall, which involved a voluntary bankruptcy proceeding. A creditor filed a

defamation claim in the debtor’s voluntary bankruptcy proceeding, and the debtor

                                          37
              Case: 12-15595     Date Filed: 02/20/2015    Page: 38 of 57


filed a state law counterclaim for tortious interference against the creditor. The

bankruptcy court determined the tortious interference counterclaim to be a core

proceeding under the plain language of § 157(b)(2)(C), which lists “counterclaims

by the estate against persons filing claims against the estate” as one of the sixteen

named types of core proceedings. The bankruptcy court then entered final

judgment in the debtor’s favor on both the creditor’s defamation claim and the

debtor’s tortious interference counterclaim. See Stern, 564 U.S. at __, 131 S. Ct. at

2601-02.

      The Supreme Court determined that, while the bankruptcy court had

statutory authority under § 157(b) to enter final judgment on the counterclaim, it

violated Article III of the Constitution for Congress to confer that statutory

authority onto the bankruptcy court. See id. at __, __, 131 S. Ct. at 2601, 2620.

The debtor’s tortious-interference counterclaim was the type of common law cause

of action that, in the federal system, is traditionally resolved by Article III courts.

Id. at __, 131 S. Ct. at 2616. The Supreme Court reasoned that “Congress may not

bypass Article III simply because a proceeding may have some bearing on a

bankruptcy case; the question is whether the action at issue stems from the

bankruptcy itself or would necessarily be resolved in the claims allowance

process.” Id. at __, 131 S. Ct. at 2618; see also Katchen v. Landy, 382 U.S. 323,

329-330, 332-334, 86 S. Ct. 467, 472-73, 474-75 (1966) (holding that a bankruptcy

                                           38
               Case: 12-15595       Date Filed: 02/20/2015       Page: 39 of 57


referee could exercise what was known as “summary jurisdiction” over a voidable-

preference claim brought by a bankruptcy trustee against a creditor who had filed a

proof of claim in the bankruptcy proceeding because the referee could not rule on

the creditor’s proof of claim without first resolving the voidable-preference issue);

Langenkamp v. Culp, 498 U.S. 42, 44-45, 111 S. Ct. 330, 331 (1990) (holding that

a bankruptcy court could decide a preferential-transfer claim when the creditor

filed a claim because then “the ensuing preference action by the trustee become[s]

integral to the restructuring of the debtor-creditor relationship”). The Supreme

Court ultimately held that the bankruptcy court “lacked the constitutional authority

to enter a final judgment on a state law counterclaim that is not resolved in the

process of ruling on a creditor’s proof of claim.” Stern, 564 U.S. at __, 131 S. Ct.

at 2620.10



       10
          The Supreme Court’s decision in Stern was based in part on its prior decision in
Northern Pipeline Construction Co. v. Marathon Pipe Line Co., where the Supreme Court held
that a bankruptcy court lacked constitutional authority to finally adjudicate a state-law contract
claim against a non-creditor because the claim did not implicate what would become known as
the “public rights” doctrine. 458 U.S. 50, 63-87, 102 S. Ct. 2858, 2867-2880 (1982) (opinion of
Brennan, J., joined by Marshall, Blackmun, and Stevens, JJ.); id. at 91, 102 S. Ct. at 2882
(Rehnquist, J., concurring, joined by O’Connor, J.). This “public rights” doctrine was described
by the plurality in Northern Pipeline, which recognized that there was a category of cases
involving “public rights” that Congress could constitutionally assign to “legislative” courts for
resolution. The plurality stated that the “public rights” exception extended “only to matters
arising between” individuals and the government “in connection with the performance of the
constitutional functions of the executive or legislative departments . . . that historically could
have been determined exclusively by those” branches. Id. at 67-68, 102 S. Ct. at 2869 (quotation
marks omitted); see also Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 36, 49-64, 109 S. Ct.
2782, 2787, 2794-2802 (1989) (concluding that the particular fraudulent-conveyance claims at
issue did not involve “public rights”).
                                               39
               Case: 12-15595       Date Filed: 02/20/2015       Page: 40 of 57


       Importantly, in Stern, the Supreme Court rejected the creditor’s argument

that the bankruptcy court lacked jurisdiction to adjudicate his defamation claim

against the debtor. Id. at __, 131 S. Ct. at 2606-08. Because the allocation of

authority between the bankruptcy court and the district court in § 157 “does not

implicate questions of subject matter jurisdiction,” a party may consent to the

bankruptcy court’s exercise of its statutory authority. See id. at __, 131 S. Ct. at

2607-08 (noting that the creditor “repeatedly stated to the Bankruptcy Court that he

was happy to litigate there,” and declining to “consider his claim to the contrary,

now that he is sad”).

D.     Analysis: Bankruptcy Court Was Authorized to Decide Ownership
       Issue

       As the Zeltser Group conceded before the district court, the ownership issue

is a core matter that clearly “arises under” or “arises in a case under” chapter 11.

Resolution of the threshold ownership issue was critical to the administration of

the Alleged Debtors’ estates and directly affected the debtor-creditor relationship.

See 28 U.S.C. § 157(b)(2)(A), (O). The bankruptcy court necessarily had to

determine who actually owned the Alleged Debtors in order to adjudicate the




        After Northern Pipeline, “Congress revised the statutes governing bankruptcy
jurisdiction” and “permitted the newly constituted bankruptcy courts to enter final judgments
only in ‘core’ proceedings.” Stern, 564 U.S. at __, 131 S. Ct. at 2610. “With respect to such
‘core’ matters, however, the bankruptcy courts under the 1984 Act exercise the same powers
they wielded under the Bankruptcy Act of 1978 (1978 Act), 92 Stat. 2549.” Id.
                                               40
               Case: 12-15595        Date Filed: 02/20/2015        Page: 41 of 57


validity of the alleged $32 million debt, because the answer determined whether

the Petitioning Creditors’ claims would be admitted or contested. See Stern, 564

U.S. at __, 131 S. Ct. at 2616 (noting the Court’s prior holding that “summary

adjudication [of a preference issue] in bankruptcy was appropriate, because it was

not possible for the referee to rule on the creditor’s proof of claim without first

resolving the voidable preference issue”). 11 Even assuming arguendo that the

ownership issue was a non-core matter, the Zeltser Group expressly consented to

the bankruptcy court’s final adjudication of the ownership issue and waived any

argument to the contrary. 12 See 28 U.S.C. § 157(c)(2); Stern, 564 U.S. at __, 131

S. Ct. at 2607-08. On several occasions during March 2011 to November 2011,

the Zeltser Group made representations to the bankruptcy court, voluntarily

participated in discovery, and appeared at hearing before the bankruptcy court—all

indicating its willingness, in fact desire, for the bankruptcy court to decide the

       11
          Our finding that the ownership issue is “core” is consistent with holdings of courts in
other circuits. Several courts have held that “control of a debtor-in-possession goes to the very
heart of the administration of the debtor’s estate, [and] it necessarily follows that the bankruptcy
court may properly determine where such control resides.” See Bank of Am., NT&SA v.
Nickele, No. CIV.A. 98-1501, 1998 WL 181827, at *3 (E.D. Pa. Apr. 16, 1998); SCK Corp. v.
Rosenblum (In re SCK Corp.), 54 B.R. 165, 169 (Bankr. D.N.J. 1984) (same); see also In re
Louis J. Pearlman Enterprises, Inc., 398 B.R. 59, 64 (Bankr. M.D. Fla. 2008) (describing
ownership of the alleged debtors as “core”).
       12
          Because the ownership issue here does not implicate the Article III concern identified in
Stern, we do not reach the issue of whether a party may consent to the bankruptcy court’s
adjudication of a Stern claim. See Exec. Bens. Ins. Agency v. Arkison, 573 U.S. __, __, 134 S.
Ct. 2165, 2175 (2014) (expressly declining to decide whether a party can consent to trial of a
Stern claim in the bankruptcy court). However, we do note in passing that both District Court
Judges Huck and Williams conducted de novo review, and thus Article III concerns were
mitigated here in any event.
                                                 41
             Case: 12-15595     Date Filed: 02/20/2015    Page: 42 of 57


ownership issue. The Zeltser Group was even happy to litigate in the bankruptcy

court without objection for five months following the June 23, 2011 decision in

Stern. The Zeltser Group also filed a motion for partial summary judgment in its

favor on the ownership issue from the bankruptcy court but then a short time later

inexplicably contested the bankruptcy court’s authority to decide it.

      Furthermore, we agree with the district court that the narrow holding in

Stern—which concerned the bankruptcy court’s lack of constitutional authority to

hear certain state common law counterclaims not necessarily resolved in the claims

allowance process—is wholly inapplicable here. To be sure, in many respects, the

ownership issue resembles the tortious-interference claim in Stern. Zeltser’s

ownership claim is a state-law claim that does not involve “public rights” or stem

from a federal statutory scheme. See Stern, 564 U.S. at __, 131 S. Ct. at 2614-15.

It does not involve a particularized area of law. See id. at __, 131 S. Ct. at 2615.

And unlike the preference actions in Katchen and Langenkamp (where the rights of

recovery were created by federal bankruptcy law), ownership is not determined by

bankruptcy law. However, unlike the tortious interference claim in Stern, the

ownership issue was “necessarily resolve[d]” by the bankruptcy court through the

process of adjudicating the creditors’ claims. See id. at __, 131 S. Ct. at 2616-17.

The ownership issue does not simply have “some bearing” on the bankruptcy

proceedings. See id. at __, 131 S. Ct. at 2618. Rather, for the reasons explained

                                          42
               Case: 12-15595        Date Filed: 02/20/2015       Page: 43 of 57


above, the bankruptcy court could not undertake the bankruptcy proceedings

without first determining who owned the Alleged Debtors, and thus who

represented them, and ultimately whether the bankruptcy was contested or

uncontested. See Katchen, 382 U.S. at 329-30, 86 S. Ct. at 472-73 (affirming the

bankruptcy court’s authority because the referee could not rule on the creditor’s

proof of claim without first resolving the voidable preference issue). Determining

who represented the Alleged Debtors, and thus whether the proceedings were

contested or uncontested, was a threshold issue in this case.13 And although the

relevant parties did not file a proof of claim, Zeltser invoked the aid of the

bankruptcy court by asking it to adjudicate the ownership issue. As a result, it

must abide by the consequences of that decision. Cf. Stern, 564 U.S. __, 131 S. Ct.
2594. Thus, the bankruptcy court had both statutory and constitutional authority to

enter final judgment on the ownership issue.

       For all of these reasons, we conclude that the district court did not err in

denying withdrawal of reference.



       13
           Even if ownership is not generally a core issue, the facts of this case make it core. As
both district courts concluded: “Resolution of the ownership issue is deeply embedded—indeed,
it is the primary issue—in the resolution of the creditors’ proofs of claim.” The bankruptcy court
had to address the ownership dispute before it could adjudicate the underlying debt. If
Imedinvest was the proper owner (and therefore the Zeltser Group represented the Alleged
Debtors), the bankruptcy proceedings would be uncontested. If the Valmore Trust and Triangle
were the proper owners (and the Redmond Group was the appropriate representative), the
proceedings would be contested. Determining who represented the Alleged Debtors was, in this
case, a core issue.
                                                43
             Case: 12-15595    Date Filed: 02/20/2015    Page: 44 of 57


     VI. FISHER ISLAND AND LITTLE REST—SUMMARY JUDGMENT

A.     Arguments on Appeal

       The Zeltser Group alleges many procedural errors in the bankruptcy court’s

January 20, 2012 summary judgment order in favor of the Redmond Group. First,

the Zeltser Group argues that it lacked notice before the January 20, 2012 summary

judgment order because the bankruptcy court’s preliminary December 29, 2011

denial of the Zeltser Group’s motion for partial summary judgment only expressly

named Miselva (not successor trustee SP Trustees) and Fisher Limited/Grosvenor

(not their subsidiaries), and thus the bankruptcy court materially departed from that

order when its summary judgment order ruled as to the ownership of Fisher Island

and Little Rest. The Zeltser Group claims that it was unaware that the bankruptcy

court would rule on the ownership of alleged debtors Fisher Island and Little Rest,

thinking the bankruptcy court would limit its summary judgment order to the

ownership of Fisher Limited and Grosvenor, their parent companies.

       Second, the Zeltser Group argues that the bankruptcy court did not comply

with Rule 7056(f), which requires notice and an opportunity to respond before

summary judgment may be granted sua sponte, by limiting its response to the

existing record. Third, the Zeltser Group argues that the bankruptcy court

improperly relied on the Examiner’s report, which constituted inadmissible




                                         44
               Case: 12-15595   Date Filed: 02/20/2015   Page: 45 of 57


hearsay. These three claims of alleged procedural error are meritless and warrant

no further discussion.

      The laundry list of objections does not end here. The Zeltser Group also

argues that the bankruptcy court erred in allowing the ownership issue to proceed

(1) as a contested matter raised in the Redmond Group’s motion to strike the

Zeltser Group’s answers, instead of as an adversary proceeding, with its attendant

procedural protections (i.e., the filing and service of a complaint and summons on

all parties); and (2) without requiring joinder, under Federal Rule of Civil

Procedure 19, of all “indispensable” parties having ownership interests in Fisher

Island and Little Rest, including but not limited to the Valmore Trust, SP Trustees,

Badri’s widow, and Imedinvest.

      Substantively, the Zeltser Group contends that material issues of disputed

fact as to the ownership of Fisher Island and Little Rest precluded the entry of

summary judgment. Specifically, the Zeltser Group argues that there were genuine

disputes regarding the validity of the Valmore Trust, whether the JWL transfers

were completed, and the applicability of the Gibraltar judgment to the bankruptcy

proceedings.

B.    Analysis

      As an initial matter, we note that the Zeltser Group raised its adversary-

proceeding and mandatory-joinder arguments for the first time in its unsuccessful

                                          45
             Case: 12-15595     Date Filed: 02/20/2015    Page: 46 of 57


November 30, 2011 motion for clarification/reconsideration of the agreed June 7,

2011 Schedule Order. Prior to filing that motion, the Zeltser Group itself

characterized the ownership issue as a “contested matter” in the Schedule Order (as

well as in its motion for partial summary judgment). The Zeltser Group proceeded

to litigate according to the Schedule Order for nearly six months without objection.

Only after the issuance of the unfavorable Examiner’s report on November 18,

2011, did the Zeltser Group suddenly decide that the ownership issue could not

proceed as the parties had agreed.

      We are inclined to hold that the Zeltser Group forfeited its belated

adversary-proceeding and mandatory-joinder arguments by failing to raise them

before the bankruptcy court in any sort of timely manner. See United States v.

Olano, 507 U.S. 725, 731, 113 S. Ct. 1770, 1776 (1993) (“No procedural principle

is more familiar” than that a right may be forfeited “by the failure to make timely

assertion of the right before a tribunal having jurisdiction to determine it.”

(quotation omitted)). To quote the Supreme Court in Stern, the Zeltser Group

“repeatedly stated to the Bankruptcy Court that [it] was happy to litigate there.”

564 U.S. at __, 131 S. Ct. at 2608. We will not consider its arguments to the

contrary, “now that [it] is sad.” Id. In any event, the Zeltser Group’s arguments

fail on the merits, as discussed below.




                                          46
              Case: 12-15595      Date Filed: 02/20/2015     Page: 47 of 57


       1.     Adversary Proceeding

       The Federal Rules of Bankruptcy Procedure distinguish between adversary

proceedings and contested matters. Adversary proceedings under Rule 7001

incorporate much of the Federal Rules of Civil Procedure. See Fed. R. Bankr. P.

7001 advisory committee’s note. Rule 7001 lists ten types of matters which must

be brought as adversary proceedings, including “proceeding[s] to determine the

validity, priority, or extent of a lien or other interest in property . . . .” Fed. R.

Bankr. P. 7001(2). In contrast, contested matters are subject to less elaborate

procedures specified in Rule 9014. “In a contested matter not otherwise governed

by these rules, relief shall be requested by motion, and reasonable notice and

opportunity for hearing shall be afforded the party against whom relief is sought.”

Fed. R. Bankr. P. 9014(a).

       Contrary to the Zeltser Group’s argument, the bankruptcy court’s

determination of the ownership issue was not a “proceeding to determine the

validity . . . [of an] interest in property” under Rule 7001(2), and thus an adversary

proceeding was not required. The validity of the $32 million debt alleged by the

Petitioning Creditors, the only property interest at stake here, has not yet been

adjudicated. The bankruptcy court resolved the threshold issue of ownership for

purposes of determining who was authorized to represent the Alleged Debtors with

respect to that debt. Furthermore, the bankruptcy court afforded the parties with

                                            47
              Case: 12-15595     Date Filed: 02/20/2015    Page: 48 of 57


essentially the same procedural protections applicable in adversary proceedings,

providing the Zeltser Group with more than adequate “notice and opportunity for

hearing.” See Fed. R. Bankr. P. 9014(a). Accordingly, the bankruptcy court did

not err in allowing the ownership issue to proceed as a contested matter.

      2.     Mandatory Joinder

      The mandatory joinder requirements in Rule 19, made applicable to

adversary proceedings by Federal Rule of Bankruptcy Procedure 7019, do not

apply to contested matters such as these. See Fed. R. Bankr. P. 1018; Fed. R. Civ.

P. 19 (setting forth a two-step test to determine whether a party is necessary and

indispensable to an action). Even if Rule 19 did apply here, the Zeltser Group did

not meet its burden of proving that the parties not joined were both necessary and

indispensable to the proceeding.

      The Zeltser Group’s appellate brief fails to articulate a single non-

conclusory reason for why the bankruptcy court could not grant complete relief

among the existing parties without joining the over a dozen non-parties identified

by the Zeltser Group, or why the absence of these non-parties impeded their ability

to protect their interests or subjected an existing party to a substantial risk of

inconsistent obligations. See Fed. R. Civ. P. 19(a)(1). In fact, the Zeltser Group,

purportedly on behalf of the Alleged Debtors, admitted to the alleged debt at the




                                           48
              Case: 12-15595     Date Filed: 02/20/2015    Page: 49 of 57


outset of the proceedings, indicating that they believed the involuntary petitions

could be adjudicated without any additional parties.

      3.     Merits of Summary Judgment

      Under Rule 56, as incorporated by Federal Rule of Bankruptcy Procedure

7056, a court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The court may, after giving notice and a

reasonable time to respond, grant summary judgment for a nonmovant or consider

summary judgment on its own after identifying for the parties material facts that

may not be genuinely in dispute. Fed. R. Civ. P. 56(f). A court may sua sponte

grant summary judgment “so long as the losing party was on notice that [it] had to

come forward with all of [its] evidence.” Celotex Corp. v. Catrett, 477 U.S. 317,

326, 106 S. Ct. 2548, 2554 (1986). “A party asserting that a fact . . . is genuinely

disputed must support the assertion by . . . citing to particular parts of materials in

the record . . . or . . . showing that the materials cited do not establish the absence

or presence of a genuine dispute.” Fed. R. Civ. P. 56(c).

      Here, the record demonstrates no genuine issue of material fact as to the

ownership of Fisher Island and Little Rest. We are not persuaded by the Zeltser

Group’s unsubstantiated arguments to the contrary, particularly given the Zeltser

Group’s total failure to raise any purported factual dispute in response to the

                                           49
             Case: 12-15595     Date Filed: 02/20/2015   Page: 50 of 57


bankruptcy court’s December 29, 2011 invitation to submit briefing. The Zeltser

Group may not refuse to raise disputed issues before the bankruptcy court then

later claim on appeal that disputed issues precluded summary judgment. Thus, the

bankruptcy court correctly granted summary judgment sua sponte in favor of the

Redmond Group.

              VII. STANDING OF NON-PARTY APPELLANTS

      Three non-party appellants—Fisher Limited, Grosvenor, and Areal—

contend that the district court erred in dismissing their appeals of the bankruptcy

court’s January 20, 2012 summary judgment order for lack of standing.

A.    Non-Parties Fisher Limited and Grosvenor

      Non-party appellants Fisher Limited and Grosvenor argue that the district

court erred in requiring them to intervene, attend, or object in the bankruptcy

proceedings in order to appeal the bankruptcy court’s summary judgment order.

They argue that the prudential “attend and object” prerequisite to standing is not

recognized in this circuit and does not preclude a non-party purportedly bound by a

judgment by the bankruptcy court from appealing that judgment to the district

court and to this Court.

      Fisher Limited and Grosvenor further argue that the bankruptcy court lacked

personal jurisdiction to enter a judgment granting ownership of them to SP

Trustees because they were not served with process. According to Fisher Limited

                                         50
             Case: 12-15595     Date Filed: 02/20/2015    Page: 51 of 57


and Grosvenor, they may appeal the bankruptcy court’s improper exercise of

personal jurisdiction without having had to intervene or participate. Furthermore,

they argue that the Redmond Group’s failure to initiate an adversary proceeding

and join all indispensable parties excused any requirements of attendance or

objection.

B.    Non-Party Areal

      Similarly, non-party appellant Areal argues that the district court erred by

imposing the “appear and object” requirement because the “person aggrieved”

standard is the only prerequisite to non-party standing. Areal does not dispute that

it was on notice of the bankruptcy proceedings, but rather contends that the district

court improperly placed the burden on Areal to intervene and object.

      According to Areal, the district court also erred procedurally in determining

whether Areal was “aggrieved” by the bankruptcy court order. Specifically, Areal

argues that the district court erred by: (1) discrediting the pledge agreement

without conducting an evidentiary hearing to allow Areal to address disputed

factual issues raised for the first time in the Redmond Group’s reply (but not the

initial motion to dismiss); and (2) making findings as to the substantive merits of

Areal’s ownership claim in Little Rest without a trial.




                                          51
               Case: 12-15595        Date Filed: 02/20/2015       Page: 52 of 57


C.     Analysis

       To determine whether a person or entity has standing to appeal a bankruptcy

court’s order, we apply bankruptcy law’s “person aggrieved” doctrine as a

prudential standing requirement. Westwood Cmty. Two Ass’n, Inc. v. Barbee (In

re Westwood Cmty. Two Ass’n, Inc.), 293 F.3d 1332, 1334-35 (11th Cir. 2002).

Under the “person aggrieved” doctrine, a person has standing to appeal only when

he is “directly and adversely affected pecuniarily by the order.” Id. at 1335

(quotation omitted). In other words, the person must have a financial stake in the

appealed order such that the order “diminishes their property, increases their

burdens or impairs their rights.” Id. (quotation omitted).14 The three non-party

appellants have not met this requirement here.

       Non-parties Fisher Limited and Grosvenor’s arguments in favor of their

standing are largely based on the erroneous proposition that the bankruptcy court’s

summary judgment order “awarded them” to SP Trustees or otherwise bound them

as parties. Fisher Limited and Grosvenor are undisputedly the respective parent

companies of Fisher Island and Little Rest, two of the Alleged Debtors. The

summary judgment order did not disturb Fisher Limited’s or Grosvenor’s claims to


       14
          In a footnote, this Court noted that this holding was “limited to defining a person
aggrieved in this circuit, which is only one of many hurdles a person must overcome to have
standing to appeal. The Bankruptcy Code also contains certain procedural requirements,
including attendance at bankruptcy hearings, intervention, and filing a notice of appeal within
certain time limits.” Id. at 1338 n.8. District Court Judge Williams cited to this footnote to
support her application of an “attend and object” prerequisite to standing.
                                                52
              Case: 12-15595     Date Filed: 02/20/2015    Page: 53 of 57


ownership over Fisher Island and Little Rest. The order merely named Fisher

Limited and Grosvenor as part of the ownership chain for purposes of setting forth

who had the authority to appoint counsel to represent alleged debtors Fisher Island

and Little Rest in the bankruptcy proceedings. Non-parties Fisher Limited and

Grosvenor have not shown the requisite financial stake in the order—it did not

diminish their property, increase their burdens, or impair their rights. See In re

Westwood, 293 F.3d at 1335.

      As to non-party Areal, we find no error in the district court’s dismissal of the

appeal based on Areal’s failure to show that it was a “person aggrieved” by the

bankruptcy court’s summary judgment order. We note that Areal does not contest,

as substantive error, any of the district court’s fact findings as to the authenticity of

the pledge agreement purportedly showing Areal’s pecuniary interest in Little Rest.

Areal submitted no other evidence of its financial stake in the order.

      Because we conclude that the non-party appellants failed to meet their

burden of demonstrating their status as “persons aggrieved,” we need not decide

whether attendance and objection in the bankruptcy proceedings is a prerequisite

for prudential standing in bankruptcy appeals. See Big Top Koolers, Inc. v.

Circus-Man Snacks, Inc., 528 F.3d 839, 844 (11th Cir. 2008) (appellate court can

affirm on any ground supported by the record). We also conclude that the three




                                           53
             Case: 12-15595     Date Filed: 02/20/2015   Page: 54 of 57


non-party appellants’ remaining arguments lack merit and therefore warrant no

further discussion.

              VIII. MUTUAL BENEFITS—FINAL JUDGMENT

A.    Arguments on Appeal

      As in the Fisher Island and Little Rest cases, the Zeltser Group contends that

the bankruptcy court erred by allowing the ownership issue to proceed as a

contested matter rather than as an adversary proceeding. Without joinder of all

indispensable parties in a properly-commenced adversary proceeding, the

bankruptcy court lacked in personam jurisdiction to finally adjudicate the

ownership rights of non-party shareholders in Mutual Benefits, and lacked in rem

jurisdiction over the disputed property (i.e., Mutual Benefits’ stock owned by the

non-party shareholders). For essentially the same reasons discussed above in Parts

VI.B.1-2, we disagree.

      Next, the Zeltser Group argues that the bankruptcy court (1) abused its

discretion in denying a continuance, (2) erred in denying its Rule 52(c) motion for

judgment on partial findings and its Rule 41(b) motion for involuntary dismissal,

and (3) erred in basing the final judgment on factual findings unsupported by the

record. First, the Zeltser Group argues that the denial of a continuance severely

prejudiced its presentation of the direct testimony of its key witnesses in support of

its case in chief. Second, the Zeltser Group contends the bankruptcy court applied

                                          54
              Case: 12-15595      Date Filed: 02/20/2015     Page: 55 of 57


the incorrect legal standard in ruling on the Rule 52(c) and Rule 41(b) motions by

failing to weigh the evidence presented or consider witness credibility. Third, the

Zeltser Group submits that the bankruptcy court clearly erred in ultimately finding

that Davis had authority to act on behalf of Mutual Benefits.

B.     Analysis

       1.     Denial of Continuance

       The denial of a continuance is not an abuse of discretion unless it “severely

prejudices” the moving party. Rink v. Cheminova, Inc., 400 F.3d 1286, 1296 (11th

Cir. 2005). We consider four factors to determine whether the denial of a

continuance constitutes an abuse of discretion: (1) the moving party’s diligence in

its efforts to ready the case for trial; (2) the likelihood that the need for a

continuance would have been remedied had the continuance been granted; (3) the

extent to which granting the continuance would have inconvenienced the court and

the opposing party; and (4) the extent to which the moving party might have

suffered harm as a result of the denial. Id.

       We agree with the district court’s thorough and reasoned analysis of these

four factors. The record is utterly devoid of any indication that the bankruptcy

court’s denial of a 60-day continuance, requested 10 days before the scheduled trial

date, “severely prejudiced” the Zeltser Group. See id. Thus, we conclude that the

bankruptcy court did not abuse its discretion in doing so.

                                            55
             Case: 12-15595     Date Filed: 02/20/2015   Page: 56 of 57


      2.     Denial of Rule 52(c) and Rule 41(b) Motions

      Rule 52(c) provides as follows:

      Judgment on Partial Findings. If a party has been fully heard on an
      issue during a nonjury trial and the court finds against the party on
      that issue, the court may enter judgment against the party on a claim
      or defense that, under the controlling law, can be maintained or
      defeated only with a favorable finding on that issue. The court may,
      however, decline to render any judgment until the close of the
      evidence. A judgment on partial findings must be supported by
      findings of fact and conclusions of law as required by Rule 52(a).

Fed. R. Civ. P. 52(c) (emphasis added). A prior version of Rule 41(b) contained

similar discretionary language. See Caro-Galvan v. Curtis Richardson, Inc., 993
F.2d 1500, 1503 n.7 (11th Cir. 1993) (substance of the former Rule 41(b) is found

in the current version of Rule 52(c)).

      The Zeltser Group argues that, in ruling on its motions, the bankruptcy court

was required to consider witness credibility and to weigh the evidence presented.

However, even if the bankruptcy court applied the wrong legal standard (i.e., the

standard for summary judgment), it ultimately found the Redmond Group’s

testimonial and documentary evidence to be credible and persuasive, and entered

final judgment on that basis. There is no indication that, had the bankruptcy court

considered Davis’s credibility and weighed the Redmond Group’s evidence, the

court would have exercised its discretion to grant either motion midway through

trial. Thus, the bankruptcy court’s statement that a Rule 52(c) or Rule 41(b)

motion was “in some way similar to a summary judgment motion” amounted, at
                                         56
             Case: 12-15595     Date Filed: 02/20/2015   Page: 57 of 57


most, to harmless error. See Club Assocs. v. Consol. Capital Realty Investors (In

re Club Assocs.), 951 F.2d 1223, 1234 n.13 (11th Cir. 1992).

      3.     Final Judgment

      Here, all of the evidence at the Mutual Benefits trial came from the

Redmond Group. Despite offering enough evidence to defeat summary judgment

and submitting extensive witness and exhibit lists, the Zeltser Group failed put on

any case whatsoever at trial as to any alternative ownership theory as to Mutual

Benefits. Given the evidence in this record, we conclude the bankruptcy court did

not err—much less clearly err—in finding that Davis, the president and sole

director of Mutual Benefits, had the exclusive authority to retain counsel to

represent Mutual Benefits, and that, pursuant to this authority, Davis retained the

Redmond Group’s attorneys in the bankruptcy proceeding. Accordingly, the

bankruptcy court did not err in entering final judgment on the ownership issue in

the Mutual Benefits case.

                               IX. CONCLUSION

      Finding no reversible error in any order on appeal, we AFFIRM.




                                         57